Citation Nr: 1805854	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  15-10 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for an ischemic stroke and hypertensive stroke, to include as secondary to the Veteran's claimed disabilities of hypertension, chronic pain from left shoulder and back disabilities, posttraumatic stress disorder (PTSD), kidney cancer, colon cancer, and heart disease.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1987.

These matters come before the Board of Veterans' Appeals (Board) from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A supplemental statement of the case (SSOC) was issued in March 2015.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in November 2017. A transcript of the hearing was prepared and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a back disability; entitlement to service connection for a left shoulder disability; and entitlement to service connection for an ischemic stroke and hypertensive stroke, to include as secondary to the Veteran's claimed disabilities including hypertension, chronic pain from left shoulder and back disabilities, posttraumatic stress disorder (PTSD), kidney cancer, colon cancer, and heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's hypertension is not shown to have had its onset in service, was not manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by service and is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran was diagnosed with hypertension in 2004, meeting the first requirement of service connection, which is evidence of a current disability.

As to an in-service disease or injury, the Veteran's service treatment records (STRs) do indicate an incident in which the Veteran was noted to have high blood pressure in November 1981. However, at a medical examination in January 1984, the Veteran's blood pressure was normal. In the January 1984 Report of Medical History, the Veteran checked no to ever having or having then "High or low blood pressure." At a medical examination in November 1986, a clinical evaluation again noted normal blood pressure. In the November 1986 Report of Medical History, the Veteran checked no to ever having or having then "High or low blood pressure."

The Veteran attended a VA examination in October 2013. At this examination, the VA examiner opined that the Veteran's current hypertension is less likely than not related to the November 1981 incident of high blood pressure while in service. The examiner noted that Veteran had high blood pressure during a two-day period during service, but that he was not diagnosed with high blood pressure as the readings on the third day were not elevated. Additionally, the examiner noted that the Veteran's STRs since the November 1981 notation of high blood pressure do not indicate that the Veteran continued to have elevated blood pressure readings. The examiner added that the Veteran was not diagnosed with hypertension until 2004, approximately 17 years after separation from service. There is no competent evidence establishing a relationship between the post service diagnosis of hypertension and service.  

At his videoconference hearing in November 2017, the Veteran testified that he would attempt to obtain a nexus opinion from a private physician; however, no private opinion has been submitted.

The Board notes that hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's January 1984 and November 1986 Reports of Medical Examination did not show high blood pressure, nor do the Veteran's STRs show a diagnosis of hypertension or continued notations of high blood pressure after the November 1981 notations of high blood pressure. Additionally, the preponderance of the evidence in the Veteran's claims file does not indicate notations of high blood pressure or hypertension until his diagnosis in 2004, which is 17 years after discharge from service.

As the Veteran's current hypertension did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

The Board notes that it very much appreciated the Veteran's and his wife's testimony at the November 2017 video conference hearing and appreciates the service the Veteran provided to this country.


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran's back and left shoulder disabilities must be remanded for a VA examination. The Veteran has not yet been provided VA examinations in connection to these two disabilities, and the Board finds that the evidence establishes entitlement to examinations.

The Veteran currently takes pain medications and receives cortisone shots to treat pain in his left shoulder and back, but he testified at his November 2017 hearing that he could not take steroids or some other oral medications due to his cancer diagnosis. The Veteran further testified that he needs surgery on his left shoulder, but because he had a stroke and due to his age, he cannot have it done.

At his hearing in November 2017, the Veteran testified that while in service he had to carry an ALICE pack on a regular basis while serving in Germany, which he contends caused his current left shoulder and back disabilities due to the strain of carrying a pack that frequently weighed 80 to 100 pounds. The Veteran further testified that he experienced pain in his back and shoulder during service but did not go to sick call because it was discouraged, and he indicated it was common to just be given over-the-counter pain medication at sick call. Thus, the Veteran testified he took Tylenol when he experienced pain in service without going to sick call. The Veteran's spouse, who met the Veteran while he was still in service, testified that the Veteran did frequently complain about his back and shoulders while in service, and he did often take Tylenol rather than going to sick call.

Based on the above, the Board finds that a remand is required to provide the Veteran with a VA examination for his back and left shoulder disabilities.

Subsequent to filing this appeal, the Veteran filed claims for PTSD, heart disease, and kidney and colon cancer. At his November 2017 VA hearing, the Veteran asserted that his stroke was caused by hypertension as well as stress caused from chronic back and shoulder pain, PTSD, kidney and colon cancer, and heart disease. A review of the claims file reveals that the AOJ is still taking action on these issues. Additionally, further development is required before a determination can be made in regard to the Veteran's claims for entitlement to service connection for a left shoulder and back disability.

The analysis of the Veteran's claim for entitlement to service connection for an ischemic stroke and hypertensive stroke depends on the outcome of the Veteran's other claims. Given that the outcome of these claims are pending, the Veteran's claim for ischemic stroke and hypertensive stroke suicidal ideation not ripe for appellate review by the Board. Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA back examination. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

For any diagnosed back disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability had its onset during the Veteran's period of active duty service from February 1980 to August 1987 or is otherwise related to service. The Veteran's service treatment records are located in VBMS with document type, "STR - Medical," received 07/22/2013.

The examiner should specifically comment on the Veteran's testimony that his back disability was caused by carrying heavy weight through the use of an ALICE pack during his active duty service. A transcript of his hearing testimony is located in VBMS with document type, "Hearing Transcript," received 11/07/2017.

2. Provide the Veteran with a VA shoulder examination. The relevant documents in the record should be made available to the examiner. All indicated studies should be performed, and a rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

For any diagnosed left shoulder disability, the examiner should opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability had its onset during the Veteran's period of active duty service from February 1980 to August 1987 or is otherwise related to service. The Veteran's service treatment records are located in VBMS with document type, "STR - Medical," received 07/22/2013.

The examiner should specifically comment on the Veteran's testimony that his back disability was caused by carrying heavy weight through the use of an ALICE pack during his active duty service. A transcript of his hearing testimony is located in VBMS with document type, "Hearing Transcript," received 11/07/2017.

3. Following the above actions, take any appropriate development and adjudicative action on the issue of entitlement to service connection for an ischemic stroke and hypertensive stroke. 

4. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


